Parker, J.
Insofar as the record docketed in this Court discloses, the only notice of appeal from the judgment of the District Court in this case was that given by defendant’s counsel in open *175court at the time of the hearing before the District Judge on 25 September 1967. The transcript of the proceedings at that hearing does not disclose to what court it was intended the appeal should be taken. G.S. 7A-35(a) provides-that the jurisdiction of the Superior Court over civil appeals from the District Court continued for civil cases tried in the District Court in which notice of appeal was given on or before 30 September 1967. See also, Rule 14 of Supplementary Rules of the Supreme Court, 271 N.C. at page 748. Causes in which notice of appeal is given on and after 1 October 1967 to the Appellate Division from the District Court in civil cases shall be filed with the Clerk of the Court of Appeals. G.S. 7A-35 (c). Since the notice of appeal in this case was given before 1 October 1967, the appeal should have been made to the Superior Court, and the Court of Appeals has no jurisdiction. Accordingly the appeal is
Dismissed.
Mallard, C.J., and Brock, J., concur.